Judgment, Supreme Court, Bronx County (Barbara Newman, J), rendered December 14, 2000, convicting defendant, after a jury trial, of sodomy in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 18 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that the jury rendered a mixed verdict is explainable and does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
The record fails to support defendant’s claim that he was excluded from a conference with a prospective juror (see People *339v Velasquez, 1 NY3d 44 [2003]). On the contrary, we conclude that the court followed a standard procedure which ensured defendant’s presence each time a panelist asked to address the court in private, including the occasion at issue.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Sullivan, Rosenberger, Lerner and Gonzalez, JJ.